     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     BRUCE KATZ, individually and on         )   Case No.
11
     behalf of all others similarly situated,)
12                                           )   CLASS ACTION
13   Plaintiff,                              )
                                             )   COMPLAINT FOR VIOLATIONS
14          vs.                              )   OF:
15                                           )
                                             )   1. NEGLIGENT VIOLATIONS OF
16                                                  THE TELEPHONE CONSUMER
     EMPLOYEE AWARENESS                      )      PROTECTION ACT [47 U.S.C.
17   ASSOCIATION LLC, and DOES 1 )                  §227 ET SEQ.]
     through 10, inclusive, and each of them )   2. WILLFUL VIOLATIONS OF THE
18                                                  TELEPHONE CONSUMER
                                             )      PROTECTION ACT [47 U.S.C.
19   Defendant(s).                           )      §227 ET SEQ.]
20                                           )
                                             )   DEMAND FOR JURY TRIAL
21
           Plaintiff, BRUCE KATZ (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                  NATURE OF THE CASE
25
           1.     Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of EMPLOYEE AWARENESS ASSOCIATION LLC
28
     (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff via

                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 2 of 8 Page ID #:2




 1   “telephone facsimile machine” in violation of the Telephone Consumer Protection
 2   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others
 3   similarly situated to incur the costs of receiving unsolicited advertisement
 4   messages via “telephone facsimile machines” and invading their privacy.
 5                                JURISDICTION & VENUE
 6         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of New York, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendants, a
 9   limited liability company with its principal place of business and State of
10   Incorporation in California state. Plaintiff also seeks up to $1,500.00 in damages
11   for each call in violation of the TCPA, which, when aggregated among a proposed
12   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
13   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
14   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
15   jurisdiction.
16         3.        Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do
18   business within the state of California and reside within this District.
19                                          PARTIES
20         4.        Plaintiff, BRUCE KATZ (“Plaintiff”), is a natural person residing in
21   New York City, New York and is a “person” as defined by 47 U.S.C. § 153 (39).
22         5.        Defendant, EMPLOYEE AWARENESS ASSOCIATION LLC is a

23   company, and is a “person” as defined by 47 U.S.C. § 153 (39).

24
           6.        The above named Defendant, and its subsidiaries and agents, are

25
     collectively referred to as “Defendant.” The true names and capacities of the

26
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

27
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

28
     names. Each of the Defendants designated herein as a DOE is legally responsible



                                    CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 3 of 8 Page ID #:3




 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4         7.        Plaintiff is informed and believes that at all relevant times, each and
 5   every Defendant was acting as an agent and/or employee of each of the other
 6   Defendants and was acting within the course and scope of said agency and/or
 7   employment with the full knowledge and consent of each of the other Defendants.
 8   Plaintiff is informed and believes that each of the acts and/or omissions complained
 9   of herein was made known to, and ratified by, each of the other Defendants.
10                                FACTUAL ALLEGATIONS
11         8.        On June 12, 2019, Defendants contacted Plaintiff on his telephone
12   facsimile number ending in -3052, in an effort to sell or solicit its services.
13         9.        Defendants contacted Plaintiff via facsimile from telephone numbers
14   confirmed to belong to Defendants.
15         10.       Defendants contacted Plaintiff on June 12, 2019, in an effort to solicit
16   its business.
17         11.       Defendants’ messages constituted “telephone solicitation” as defined
18   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
19   the TCPA, 47 U.S.C. § 227(a)(5).
20         12.       Defendants used a “telephone facsimile machine” as defined by 47
21   U.S.C. § 227(a)(3) to place its fax to Plaintiff seeking to sell or solicit its business
22   services.

23         13.       Defendants’ communication to Plaintiff was not for emergency

24
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

25
           14.       Defendants’ communications were placed to telephone facsimile

26
     numbers assigned to a telephone service for which Plaintiff incurs a charge for

27
     incoming messages.

28
           15.       Plaintiff is not a customer of Defendants’ services and has never



                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 4 of 8 Page ID #:4




 1   provided any personal information, including his telephone facsimile number(s), to
 2   Defendants for any purpose whatsoever. Accordingly, Defendants never received
 3   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 4   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 5                                CLASS ALLEGATIONS
 6         16.    Plaintiff brings this action on behalf of himself and all others similarly
 7   situated, as a member of the proposed class (hereafter “The Class”) defined as
 8   follows:
 9
                  All persons within the United States who received any
10
                  telephone facsimile messages from Defendants to said
11                person’s telephone facsimile number made through the
12                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
13                within four years prior to the filing of this complaint
14                through the date of class certification
15
16         17.    Plaintiff represents, and is a member of, The Class, consisting of All
17   persons within the United States who received any telephone facsimile messages
18   from Defendant to said person’s telephone facsimile number made through the use
19   of any telephone facsimile machine and such person had not previously provided
20   their telephone facsimile number to Defendants within the four years prior to the
21   filing of this Complaint.
22         18.    Defendant, its employees and agents are excluded from The Class.
23   Plaintiff does not know the number of members in The Class, but believes the Class

24   members number in the thousands, if not more. Thus, this matter should be certified

25
     as a Class Action to assist in the expeditious litigation of the matter.

26
           19.    The Class is so numerous that the individual joinder of all of its

27
     members is impractical. While the exact number and identities of The Class

28
     members are unknown to Plaintiff at this time and can only be ascertained through



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 5 of 8 Page ID #:5




 1   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 2   The Class includes thousands of members. Plaintiff alleges that The Class members
 3   may be ascertained by the records maintained by Defendant.
 4         20.    Plaintiff and members of The Class were harmed by the acts of
 5   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 6   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 7   and Class members to incur certain charges or reduced telephone facsimile time for
 8   which Plaintiff and Class members had previously paid by having to retrieve or
 9   administer messages left by Defendants during those illegal calls, and invading the
10   privacy of said Plaintiff and Class members.
11         21.    Common questions of fact and law exist as to all members of The
12   Class which predominate over any questions affecting only individual members of
13   The Class. These common legal and factual questions, which do not vary between
14   Class members, and which may be determined without reference to the individual
15   circumstances of any Class members, include, but are not limited to, the following:
16
           a.     Whether, within the four years prior to the filing of this Complaint,
17
                  Defendants sent telephone facsimile messages (other than for
18                emergency purposes or made with the prior express consent of the
19
                  called party and with an opt-out notice contained in the messages) to
                  a Class member using any telephone facsimile machine to any
20                telephone number assigned to a telephone facsimile service;
21         b.     Whether Plaintiff and the Class members were damaged thereby, and
                  the extent of damages for such violation; and
22         c.     Whether Defendants should be enjoined from engaging in such
23                conduct in the future.
24
           22.    As a person who received numerous messages from Defendants using
25
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
26
     is asserting claims that are typical of The Class.
27
           23.    Plaintiff will fairly and adequately protect the interests of the members
28



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 6 of 8 Page ID #:6




 1   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 2   class actions.
 3         24.    A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all Class members is impracticable. Even if every Class member could afford
 6   individual litigation, the court system could not. It would be unduly burdensome
 7   to the courts in which individual litigation of numerous issues would proceed.
 8   Individualized litigation would also present the potential for varying, inconsistent,
 9   or contradictory judgments and would magnify the delay and expense to all parties
10   and to the court system resulting from multiple trials of the same complex factual
11   issues. By contrast, the conduct of this action as a class action presents fewer
12   management difficulties, conserves the resources of the parties and of the court
13   system, and protects the rights of each Class member.
14         25.    The prosecution of separate actions by individual Class members
15   would create a risk of adjudications with respect to them that would, as a practical
16   matter, be dispositive of the interests of the other Class members not parties to such
17   adjudications or that would substantially impair or impede the ability of such non-
18   party Class members to protect their interests.
19         26.    Defendant has acted or refused to act in respects generally applicable
20   to The Class, thereby making appropriate final and injunctive relief with regard to
21   the members of the California Class as a whole.
22   ///

23   ///

24
     ///

25
     ///

26
                               FIRST CAUSE OF ACTION

27
            Negligent Violations of the Telephone Consumer Protection Act

28
                                   47 U.S.C. §227 et seq.



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 7 of 8 Page ID #:7




 1            27.   Plaintiff repeats and incorporates by reference into this cause of
 2   action the allegations set forth above.
 3            28.   The foregoing acts and omissions of Defendants constitute numerous
 4   and multiple negligent violations of the TCPA, including but not limited to each
 5   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 6            29.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
 7   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9            30.   Plaintiff and the Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                            SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14            31.   Plaintiff repeats and incorporates by reference into this cause of
15   action the allegations set forth above.
16            32.   The foregoing acts and omissions of Defendants constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
19   seq.
20            33.   As a result of Defendants’ knowing and/or willful violations of 47
21   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
22   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

23   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

24
              34.   Plaintiff and the Class members are also entitled to and seek

25
     injunctive relief prohibiting such conduct in the future.

26
                                   PRAYER FOR RELIEF

27
            WHEREFORE, Plaintiff requests judgment against all Defendants for the

28
                                           following:



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-09056-DMG-SK Document 1 Filed 10/02/20 Page 8 of 8 Page ID #:8




 1                              FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                  47 U.S.C. §227 et seq.
 4                As a result of Defendants’ negligent violations of 47 U.S.C.
 5                §227(b)(1), Plaintiff and the Class members are entitled to and
 6                request $500 in statutory damages, for each and every violation,
 7                pursuant to 47 U.S.C. 227(b)(3)(B); and
 8                Any and all other relief that the Court deems just and proper.
 9                            SECOND CAUSE OF ACTION
10   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
11                                  47 U.S.C. §227 et seq.
12                As a result of Defendants’ willful and/or knowing violations of 47
13                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
14                and request treble damages, as provided by statute, up to $1,500, for
15                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
16                U.S.C. §227(b)(3)(C); and
17                Any and all other relief that the Court deems just and proper.
18                                    JURY DEMAND
19         35.    Pursuant to the Seventh Amendment to the Constitution of the United
20   States of America, Plaintiff reserves their right to a jury on all issues so triable.
21         Respectfully Submitted this 2nd day of October, 2020.
22                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
23                                       Todd M. Friedman
24                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
